        Case 1:20-cv-10617-WGY Document 92 Filed 04/17/20 Page 1 of 4



                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                            Case No. 1:20-cv-10617 WGY
                  Petitioners-Plaintiffs,

             v.

STEVEN J. SOUZA,

Respondent-Defendant.



              BRIEFING ON INDIVIDUAL APPLICATIONS FOR BAIL
                           FRIDAY, APRIL 17, 2020



      1. Guerra Nolasco, Marco
      2. Darocha, Edlander
      3. Armijos, Segundo
      4. Mateo Mateo, Melvin
      5. Miranda-Tapia, German Oliverio
      6. Taylor, Rayon
      7. Lux-Quinilla, Carlos
      8. Gonzalez Victorio, Abelardo
      9. Doe, Isaac
      10. Jijon Mora, Felix
             Case 1:20-cv-10617-WGY Document 92 Filed 04/17/20 Page 2 of 4



                                                INTRODUCTION

           Plaintiffs respectfully submit this briefing on the individual applications for bail that are

scheduled for the Court’s consideration on April 17, 2020. Information that is common to a

number of applications (e.g., briefing on CDC high-risk medical conditions) has previously been

filed with this Court, see ECF 52, 56, 65, 74, 78, 81, and is incorporated herein by reference.

The individualized briefings that are attached hereto as Exhibits 1-4, 6, and 8-9 refer to this

information as it may be relevant to particular individuals, and also include the following

information for each individual: a) Biographical Information; b) Medical Condition; c) Plans For

Transportation/Lodging If Released; d) Criminal History; and e) Immigration History.1

           Plaintiffs have omitted substantive briefing on German Oliverio Miranda-Tapia (#5), as

Plaintiffs have been unable to reach him to discuss this matter. Should Plaintiffs successfully

contact Mr. Miranda-Tapia in the future, we will respectfully request that the Court consider his

application at that time. Plaintiffs have also omitted substantive briefing on Carlos Lux-Quinilla

(#7) and Felix Jijon Mora (#10), as Defendant has stated that both of these individuals have been

released from custody on bond.

                       COMMON ISSUES IN INDIVIDUALIZED BRIEFINGS

      I.       The COVID-19 Pandemic Continues to Escalate in Massachusetts.

                                          COVID-19 Deaths (MA)                     COVID-19 Cases (MA)2

    March 27, 2020 (Date of          35                                           3240
    Complaint Filing)

    April 16, 2020                   1,245 (increase of 137 in last 24            32,181 (increase of 2,263 in
                                     hours)                                       last 24 hours)

1
  As with previous filings, if the Court determines that there are certain records or additional evidence that is needed,
or wishes the included material to be presented in a different format, Plaintiffs respectfully request that the Court so
inform counsel, so that we may attempt to provide it to the Court expeditiously.
2
    Source: https://www.mass.gov/info-details/covid-19-cases-quarantine-and-monitoring.


                                                           2
          Case 1:20-cv-10617-WGY Document 92 Filed 04/17/20 Page 3 of 4




                                                CONCLUSION

        Plaintiffs submit that for the foregoing reasons, as well as the specific reasons laid out in

the attached individualized briefings, this Court should grant the release of Marco Guerra

Nolasco, Edlander Darocha, Segundo Armijos, Melvin Mateo Mateo, Rayon Taylor, Abelardo

Gonzalez Victorio, and Isaac Doe.




April 17, 2020
Respectfully Submitted,

                                                                                 /s/ Oren Sellstrom
                                                                       Oren Nimni (BBO #691821)
                                                                    Oren Sellstrom (BBO #569045)
                                                                  Lauren Sampson (BBO #704319)
                                                                          Ivan Espinoza-Madrigal†
                                                                          Lawyers for Civil Rights
                                                                  61 Batterymarch Street, 5th Floor
                                                                                 Boston, MA 02110
                                                                                     (617) 988-0606
                                                                  onimni@lawyersforcivilrights.org

                                                                    Grace Choi, Law Student Intern*
                                                                 Kayla Crowell, Law Student Intern*
                                                               Laura Kokotailo, Law Student Intern*
                                                                 Aseem Mehta, Law Student Intern*
                                                                Alden Pinkham, Law Student Intern*
                                                                    Bianca Rey, Law Student Intern*
                                                                    Megan Yan, Law Student Intern*
                                                                                     Reena Parikh†
                                                                   Michael Wishnie (BBO# 568654)
                                                        Jerome N. Frank Legal Services Organization
                                                                                  P.O. Box 209090
                                                                             New Haven, CT 06520
                                                                             Phone: (203) 432-4800
                                                                     michael.wishnie@ylsclinics.org


†
 Admitted pro hac vice.
* Motion for law student appearances pending.


                                                    3
         Case 1:20-cv-10617-WGY Document 92 Filed 04/17/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 17, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 17, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                  4
